Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are currently pending and a preliminary amendment to the claims as filed on 03/17/2021 is acknowledged.  

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 and 16-19, drawn to an antiperspirant composition.
Group II, claims 13-14, drawn to a method of minimizing staining or yellowish coloration of fabric.
Group III, claim 15, drawn to a method of manufacture of an antiperspirant composition
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical feature appears to be a composition of instant claim 1 and method of use of instant claim 13, and method of manufacturing of instant claim 15 but Schmit salts of aluminum, zirconium, and mixtures (claims 1-2 of prior art) such as aluminum zirconium tetrachlorohydrate glycine complex, aluminum zirconium octachlorohydrex glycine complex, aluminum zirconium pentachlorohydrate, aluminum sesquichlorohydrate, etc. in an amount of up to about 25% which reads on the claimed antiperspirant ([0028]); the compositions further comprise skin lubricants such as oils including seed oil, evening primrose oil, etc. in an amount of about 1-10% which reads on the instant natural oil ([0012] and Table 1 of prior art); the compositions further comprise antioxidant including dilauryl thiodipropionate, distearyl thiodipropionate, carotenoids, carotenes, lipic acid and its derivatives, thiols, chlelator, EDTA, etc. ([0016]) which reads on the claimed sulphur-containing antioxidant and such additives can be added in an amount of up to about 20% ([0026]); and the compositions are provided in the form of liquid, lotions, roll-ons, creams, gels, sticks, aerosols using propellant in aerosol valve-container ([0030] and [0031]) Thus, the prior art antiperspirant composition reads on the claimed composition. Further, Schmit also disclose method of applying the composition (abstract) and making the composition (e.g., [0029]).   As a result, the teachings of Schmit read on instant claims 1, 13 and 18 and remaining claims having such common features lack the same or corresponding special technical feature and as such, lack unity of the invention. Accordingly, the technical feature linking the invention of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention and/or non-elected species, the inventorship must be amended in compliance 
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 
Applicant orally elected Group I on March 11/2022. Therefore, claims 13-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being to a nonelected Group, there being no allowable generic or linking claim. Affirmation of this election must be made by applicant in replying to this Office action.  
Accordingly, claims 1-12 and 16-19 are being examined and the following rejections are applicable. 

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The two (2) information disclosure statement (IDS) submitted on 01/21/2022 and 03/17/2021 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Objections
Claim 5 is objected to a minor informality under 37 CFR 1.75. 
Specifically, claim 5 recites “An antiperspirant composition as claimed in Claim 1” which should have written as “The antiperspirant composition as claimed in Claim 1”. Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 recites the term "may" which is permissive language, and thus, the recited delivering method led by “may” is optional limitation. In this sense, see the case law that In re Johnston analyzed the linguistic precision of optional elements, i.e., the claimed "said wall may be smooth, corrugated, or profiled ...." and affirmed the Board's ruling that such limitations "did not narrow the scope of the claim because these limitations are In re Johnston at 1384)(emphasis added). Thus, the limitation of instant claim 11 does not further limit the claimed composition. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 and 16-19 are rejected under 35 USC 103 as being obvious over  Schmit (US2015/0182428A1, IDS of 03/17/2021) in view of Lupia et al. (US2009/0092561A1, IDS of 03/17/2021); and further in view of Popoff et al. (US2008/0187503A1, IDS of 03/17/2021). 
Specifically, instant claims 1-5, 7-12  and 16-19 are rejected by Schmit in view of Lupia; and 
Instant claim 6 is rejected by Schmit in view of Lupia and further in view of Popoff. 

Applicant claims including the below claim 1 filed 03/17/2021:

    PNG
    media_image1.png
    196
    805
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    106
    805
    media_image2.png
    Greyscale

For examination purpose, claim 10 recites “less than 0.05% of an antioxidant other than Sulphur containing antioxidant” which embraces the case when other antioxidant is absent. 
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Schmit teaches antiperspirant and deodorant compositions and methods for the same (title) and the compositions comprise an antiperspirant active compound based on metallic salt such as salts of aluminum, zirconium, and mixtures (claims 1-2 of prior art) such as aluminum zirconium tetrachlorohydrate glycine complex, aluminum zirconium octachlorohydrex glycine complex, aluminum zirconium pentachlorohydrate, aluminum sesquichlorohydrate, etc. in an amount of up to about 25% which reads on the claimed antiperspirant and the prior art amount overlaps the instant range of 1 to 50%([0028]); the compositions further comprise skin lubricants such as oils including seed oil, evening primrose oil, etc. in an amount of about 1-10% which reads on the instant natural oil and the prior art amount is identical to the claimed oil range ([0012] and Table 1 of prior art); the compositions further comprise additives such as antioxidant including dilauryl thiodipropionate, distearyl thiodipropionate which reads on the claimed sulphur-containing antioxidant, carotenoids, carotenes, lipoic acid and its derivatives, thiols, chelator, EDTA, etc. which reads on the other antioxidant ([0016]) and such additives can be added in an amount of up to about 20% ([0026]) which overlaps the instant range of 0.001 to 10% or 0.01 to 5%; and the compositions are provided in the form of liquid, lotions, roll-ons, creams, gels, sticks, aerosols using propellant in aerosol valve-container ([0030] and [0031]) (instant claims 1-5, 7-12, 16 and 19). 
However, Schmit does not expressly teach selection of sulphur-containing antioxidant of instant claims 1 and 8 among various antioxidants. The deficiency is cured by Lupia. 
Lupia teaches stabilized body care products including antiperspirant compositions and textile-care products (abstract and  claim 13 of prior art) comprising perfumes and sulfur-based perfume raw materials where the sulfur-based raw materials include dilauryl thiodipropionate, distearyl thiodipropionate, dilauryl dithiodipropionate and distearyl dithiodipropionate (claims 2-3 and 13 of prior art); and the sulfur-containing compounds stabilize fragrances in body care products or household products ([0191]); the amount of sulfur-containing compounds is about 5 to about 10000 ppm which corresponds to 0.0005% to 1% ([0199]) and overlaps the claimed range of 0.001 to 10% or 0.01 to 5% and the compositions further comprise other antioxidants ([0200]). 

Popoff teaches antiperspirant composition comprising antiperspirant active such as aluminum, zirconium or mixture ([0038]) and natural plant derived oil such as sunflower oil, borage seed oil for increasing the tackiness and product dry-down time, coconut oil, palm kernel oil in an amount of about 1 to 3% ([0008]-[0009], claims 2-3 of prior art); and the composition containing antiperspirant active has a pH 2-4 (claim 11 of prior art) which overlaps the instant range of pH 3.5 to 7.  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Schmit is that Schmit does not expressly teach selection of specific sulphur-containing compound of instant claims 1 and 8. The deficiency is cured by Lupia.
2. The difference between the instant application and Schmit in view of Lupia is that Schmit in view of Lupia does not expressly teach sunflower oil, algal oil, or coconut oil of instant claims 6 and 17 as well as pH of instant claim 18. The deficiencies are cured by Popoff.
3. The applied art does not expressly teach the exact ranges of instant oil,  sulphur-containing compound, and pH. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from personal care products, cosmetics, house care products, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to specifically select specific sulphur-containing compound of Lupia from various antioxidant of Schmit. 
One of the skilled in the art would have been motivated to do so because Schmit teaches various antioxidants including specific sulphur-containing and Lupia discloses 

2. Schmit teaches various natural plant oils as the skin lubricant, and Popoff teaches sunflower oil and coconut oil which would be obvious variation because the natural plant derived oils as taught by Schmit and Popoff would be equivalent, devoid of evidence to the contrary. 
Popoff teaches acidic pH of 2-4 which overlaps the claimed range of 3.5 to 7 for skin health as the antiperspirant composition.  

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of antiperspirant active, natural oil and pH with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613